Exhibit 10.2
[EXECUTION COPY]
RESTRICTED STOCK UNIT AGREEMENT
UNDER THE
LORAL SPACE & COMMUNICATIONS INC.
2005 STOCK INCENTIVE PLAN
This AGREEMENT (the “Agreement”) is made as of the 27th day of October 2009, by
and between LORAL SPACE & COMMUNICATIONS INC. (the “Company”) and
                     (the “Grantee”).
W I T N E S S E T H :
WHEREAS, the Grantee is now employed by the Company or a subsidiary of the
Company (a “Subsidiary”) in a key capacity, and the Company wishes to grant the
Grantee a notional interest in shares of the Company’s voting common stock, par
value $0.01 per share (the “Stock”), in the form of restricted stock units,
subject to certain restrictions and on the terms and conditions set forth
herein; and
WHEREAS, through the grant of these restricted stock units, the Company hopes to
incentivise and retain the services of Grantee and encourage stock ownership by
Grantee in order to give Grantee a proprietary interest in the Company’s success
and align Grantee’s interest with those of the stockholders of the Company;
NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:
1. Grant of Restricted Stock Units. Subject to the restrictions, terms and
conditions set forth herein and in the Company’s 2005 Stock Incentive Plan, as
amended from time to time (the “Plan”), effective as of June 16, 2009 (the
“Grant Date”), the Company hereby grants to the Grantee pursuant to the Plan
                     restricted stock units (the “Award”) (the restricted stock
units granted hereunder are hereafter referred to as the “Restricted Stock
Units”). Each Restricted Stock Unit shall represent the right to receive upon
settlement (i) one share of Stock or (ii) cash equal to the fair market value of
one share of Stock on the settlement date, subject to the terms and conditions
set forth herein. Capitalized terms not defined herein shall have the meaning
ascribed to them in the Plan.
2. Satisfaction of Vesting Conditions.
(a) General. Except as provided in this Agreement, the Restricted Stock Units
are subject to a substantial risk of forfeiture until vested as set forth in
this Section 2 and are not transferable, other than by will or the laws of
descent and distribution. Vesting of all or a portion of the Restricted Stock
Units requires the satisfaction of two vesting conditions: a time-based vesting
condition and a stock-price vesting condition. No vesting will occur unless both
vesting conditions are satisfied.

 

 



--------------------------------------------------------------------------------



 



Because both the time-based vesting condition and the stock-price vesting
condition must be satisfied for all or a portion of the Restricted Stock Units
to vest, to the extent that one vesting condition is satisfied prior to the
satisfaction of the other vesting condition, vesting will be delayed (unless the
Restricted Stock Units expire or become forfeited) until the date both vesting
conditions are satisfied. The date that both vesting conditions become satisfied
with respect to any Restricted Stock Unit is hereinafter referred to as the “RSU
Vesting Date.”
(i) Time-Based Vesting Condition. The time-based vesting condition will be
satisfied in separate tranches (each, a “Tranche”) in accordance with the
schedule set forth in the table below (rounded down to the nearest whole
Restricted Stock Unit and subject to earlier vesting or forfeiture as provided
below), on the specified vesting dates (each, a “Time-Based Vesting Date,” and
the period between each Vesting Date, a “Time-Based Vesting Period”), provided
the Grantee has remained an employee of the Company or a Subsidiary from the
date hereof through each Vesting Date.

      % of Restricted Stock Units   Vesting Date
25%
  On Grant Date
61/4%
  September 14, 2009
61/4%
  December 14, 2009
61/4%
  March 8, 2010
61/4%
  June 14, 2010
61/4%
  September 13, 2010
61/4%
  December 13, 2010
61/4%
  March 14, 2011
61/4%
  June 13, 2011
61/4%
  September 12, 2011
61/4%
  December 12, 2011
61/4%
  March 12, 2012
Remainder of Restricted Stock Units
  June 11, 2012

(ii) Stock-Price Vesting Condition. The stock price vesting condition will be
satisfied on the last day of the first 20-consecutive-trading-day-period after
the Grant Date during which the average closing price of the Stock over such
period is equal to or greater than $45, which occurs (1) while the Grantee
remains employed with the Company or a Subsidiary (the “Stock-Price Employment
Condition”) and (2) on or prior to June 30, 2016 (the “Stock-Price Vesting
Condition”).
(b) Death or Disability.
(i) Time-Based Vesting Condition. Notwithstanding the general vesting provisions
contained in Section 2(a)(i) above, upon the Grantee’s death or Disability (as
defined below) while employed with the Company or a Subsidiary, the time-based
vesting condition will be satisfied with respect to a portion of the Tranche of
Restricted Stock Units for which the time-based vesting condition is next
scheduled to be satisfied on the Time-Based Vesting Date immediately following
such death or Disability

 

2



--------------------------------------------------------------------------------



 



equal to the number of Restricted Stock Units subject to such Tranche multiplied
by a fraction, the denominator of which is the total number of days in the
Time-Based Vesting Period ending on such next Time-Based Vesting Date during
which such death or Disability occurs and the numerator of which is the number
of days during such Time-Based Vesting Period that the Grantee is employed with
the Company or a Subsidiary prior to such death or Disability. For purposes of
this Agreement, the term “Disability” shall have the meaning ascribed thereto in
the Plan. Except as provided in this Section 2(b)(i), upon the Grantee’s death
or Disability, the portion of the Restricted Stock Units with respect to which
the time-based vesting condition has not yet been satisfied shall expire and be
forfeited.
(ii) Stock-Price Vesting Condition. Notwithstanding the general vesting
provisions contained in Section 2(a)(ii) above, upon the Grantee’s death or
Disability while employed with the Company or a Subsidiary, the Stock-Price
Employment Condition will be waived for the one-year period immediately
following such event (or until June 30, 2016, if earlier) and if following such
death or Disability but prior to the earlier of (1) the end of such one-year
period or (2) June 30, 2016, the average closing price of the Stock during any
20-consecutive-trading-day-period is equal to or greater than $45, the
Stock-Price Vesting Condition shall be satisfied.
(c) Termination Without Cause.
(i) Time-Based Vesting Condition. Notwithstanding the general vesting provisions
contained in Section 2(a)(i) above, upon the termination of the Grantee’s
employment with the Company and all Subsidiaries by the Company or a Subsidiary
without Cause (as that term is defined in the Plan), the time-based vesting
condition shall be satisfied as to the number of Restricted Stock Units subject
to the Tranches for which the time-based vesting would have been satisfied had
the Grantee remained employed with the Company or a Subsidiary through the
Time-Based Vesting Date that is scheduled to occur during the month of June that
immediately follows such termination. Except as provided in this
Section 2(c)(i), upon the Grantee’s termination of employment with the Company
and all Subsidiaries by the Company or a Subsidiary without Cause, the portion
of the Restricted Stock Units with respect to which the time-based vesting
condition has not yet been satisfied shall expire and be forfeited.
(ii) Stock-Price Vesting Condition. Notwithstanding the general vesting
provisions contained in Section 2(a)(ii) above, upon the termination of the
Grantee’s employment with the Company and all Subsidiaries by the Company or a
Subsidiary without Cause, the Stock-Price Employment Condition will be waived
for the one-year period immediately following such termination (or until
June 30, 2016, if earlier) and if following such termination date but prior to
the earlier of (1) the end of such one-year post-termination period or
(2) June 30, 2016, the average closing price of the Stock during any
20-consecutive-trading-day-period is equal to or greater than $45, the
Stock-Price Vesting Condition shall be satisfied.
(d) Other Terminations. Upon the Grantee’s termination of employment with the
Company and all Subsidiaries for any reason other than on account

 

3



--------------------------------------------------------------------------------



 



of the Grantee’s death or Disability or by the Company or a Subsidiary without
Cause, all outstanding unvested Restricted Stock Units shall immediately expire
and be forfeited.
(e) Change in Control.
(i) Time-Based Vesting Condition. Notwithstanding the general vesting provisions
contained in Section 2(a)(i) above, upon the consummation of a Change in
Control, the time-based vesting condition shall immediately be satisfied as to
all of the Restricted Stock Units for which the time-based vesting condition had
not previously been satisfied.
(ii) Stock-Price Vesting Condition. In the event of a Change in Control, (1) if
the Company’s stockholders receive a per-share value for their shares of Stock
in the Change-in-Control transaction equal to or greater than $45, the
Stock-Price Vesting Condition shall be fully satisfied, as of the date of the
consummation of such Change in Control transaction or (2) if the Company’s
stockholders receive a per-share value for their shares of Stock in the
Change-in-Control transaction equal to or greater than the closing price of the
Stock on the Grant Date but less than $45, the Stock-Price Vesting Condition
shall be satisfied, as of the date of the consummation of such Change in Control
transaction, with respect to a portion of the Restricted Stock Units equal to
the total number of Restricted Stock Units multiplied by a fraction, the
numerator of which shall be the per-share value received by the Company’s
stockholders for their shares of Stock in the Change-in-Control transaction and
the denominator of which shall be $45, or (3) if the Company’s stockholders
receive a per-share value for their shares of Stock in the Change-in-Control
transaction equal to less than the closing price of the Stock on the Grant Date,
the Stock-Price Vesting Condition shall not be satisfied and to the extent that
the Stock-Price Vesting Condition has not previously been satisfied as of the
date of the consummation of such Change in Control transaction, all unvested
Restricted Stock Units shall be forfeited.
3. Settlement of Restricted Stock Units.
Each Restricted Stock Unit shall be settled on its respective RSU Vesting Date.
On each RSU Vesting Date, the Company shall deliver to the Grantee (or the
Grantee’s estate in the event of Grantee’s death) (x) a certificate or
certificates representing the number of shares of Stock equal to the number of
vested Restricted Stock Units or (y) a lump sum payment of cash having a value
equal to the fair market value of one share of Stock as of the RSU Vesting Date
multiplied by the number of vested Restricted Stock Units. The determination as
to whether the Restricted Stock Units will be settled in Stock or cash shall be
within the sole discretion of the Company.
4. Dividends and Dividend Equivalents. No dividends or dividend equivalents
shall accrue or be paid with respect to any outstanding Restricted Stock Units.

 

4



--------------------------------------------------------------------------------



 



5. Rights of Stockholder. The Grantee will not have any rights as a Stockholder
with respect to any Restricted Stock Units until the Grantee becomes the holder
of record of such shares.
6. No Right to Continued Employment. This Agreement does not confer upon the
Grantee any right to continuance of employment with the Company, nor shall it
interfere in any way with the right of the Company to terminate his or her
employment at any time.
7. Transferability. The Restricted Stock Units may not, at any time prior to
settlement, be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Grantee and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable.
8. Tax Withholding. The Grantee agrees as a condition of this Agreement, to pay
to the Company, or make arrangements satisfactory to the Company regarding
payment to the Company of, the aggregate amount of federal, state and local
income and payroll taxes that the Company is required to withhold in connection
with the vesting and settlement of the Restricted Stock Units. Alternatively,
the Company may, in its sole discretion, withhold cash and/or shares of Stock
having a value equal to all or a portion of the aggregate amount of federal,
state and local income and payroll taxes that the Company is required to
withhold, and, if only a portion of the required amount is withheld, the Grantee
agrees to pay to the Company, or make arrangements satisfactory to the Company
regarding payment to the Company of, the amount of tax withholding not covered
by the withholding of cash and/or shares of Stock.
9. Notice. Every notice or other communication relating to this Agreement shall
be in writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided that,
unless and until some other address be so designated, all notices or
communications by the Grantee to the Company shall be mailed or delivered to the
Company at its New York office and all notices or communications by the Company
to the Grantee may be given to the Grantee personally or may be mailed to the
Grantee’s home address as reflected on the books of the Company.
10. Arbitration. All disputes between the parties arising out of, or in
connection with the validity, interpretation, construction, meaning or execution
of the Plan or of this Agreement or any settlement thereof, shall be finally
settled by arbitration to be held in New York City and conducted in accordance
with the Rules of the American Arbitration Association. Judgment upon the award
rendered may be entered in any court having jurisdiction or application may be
made to such court for judicial acceptance of the award and an order of
enforcement, as the case may be.
11. Governing Law. The validity, interpretation and performance of this
Agreement shall be controlled by and construed under the laws of Delaware,
without giving effect to the principles of conflicts of law.
12. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
* * *

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

            LORAL SPACE & COMMUNICATIONS INC.
      By:   /s/ Michael B. Targoff         Name:   Michael B. Targoff       
Title:   Vice Chairman, Chief Executive Officer
and President   

         
 
 
 
Grantee    

Mailing Address of Grantee for Delivery of Stock Certificates:

     
 
   
 
   
 
   

         
Phone Number of Grantee:
       
 
 
 
   

         
Email Address of Grantee:
       
 
 
 
   

         
Social Security No.:
                              —                              —  
                             
       

 

6